Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 1 of 6
Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 2 of 6




                                    EXHIBIT 2
Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 3 of 6
Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 4 of 6
Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 5 of 6
Case 4:19-cv-00483-CVE-FHM Document 2-2 Filed in USDC ND/OK on 09/03/19 Page 6 of 6




                                    EXHIBIT 2
